Citation Nr: 0423506	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-09 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for schizophrenia.

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  

3.  Whether the veteran's March 2000 notice of disagreement 
was timely.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999, April 2000, and 
February 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This decision addresses whether there is new and material 
evidence to reopen the claim for service connection for 
schizophrenia.  The issue of service connection for 
schizophrenia on the merits as well as the other two issues 
on appeal are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran and his brother testified before the undersigned 
at a Board videoconference hearing in June 2001.  A 
transcript of that hearing is associated with the claims 
folder.  

The case returns to the Board following a remand to the RO in 
November 2001.  

Statements in the veteran's June 2004 substantive appeal 
raise the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  The RO has never 
developed or adjudicated this issue.  In addition, the July 
2004 Written Brief Presentation from the veteran's 
representative raises the issue of entitlement to an earlier 
effective date for service connection for PTSD.  It is noted 
that the Board denied this claim on appeal in its November 
2001 decision.  The July 2004 statements are accepted as a 
petition to reopen.  Both matters are referred to the RO for 
the appropriate action.  

The Board notes that in a June 2004 rating decision, the RO 
found the veteran to be incompetent for purposes of handling 
disbursement of funds.  Although it appears that the 
appointment of a guardian has been requested, none has yet 
been appointed.  Thus, for purposes of this appeal, the 
veteran remains the appellant.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for schizoid personality 
in a February 1971 rating decision and denied service 
connection for paranoid-type schizophrenia in an August 1972 
rating decision; it notified the veteran of these actions, 
but he did not initiate an appeal.  

3.  Evidence received since the August 1972 rating decision 
is new, bears directly on the matter for consideration, and 
is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the appeal.    


CONCLUSIONS OF LAW

1.  The RO rating decisions of February 1971 and August 1972 
are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
August 1972 rating decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA 
sufficient to decide the instant issue on appeal.  
Appropriate VCAA notice was provided by letter dated in 
September 2003.  In addition, the RO has provided 
satisfactory assistance for purposes of deciding this issue.  
The Board emphasizes that the disposition set forth herein is 
fully favorable to the veteran, such that any defect in 
notice or assistance found is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board 
will thus proceed to adjudicate the appeal.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  The RO 
received the veteran's claim for service connection for 
schizophrenia in June 2001.  Therefore, the amended 
regulations are not for application.    

Analysis

The RO denied service connection for schizoid personality in 
a February 1971 rating decision and denied service connection 
for paranoid-type schizophrenia in an August 1972 rating 
decision.  It notified the veteran of these actions, but he 
did not initiate an appeal.  Therefore, the RO's decisions of 
February 1971 and August 1972 are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

Evidence received since the August 1972 rating decision 
includes a January 2002 VA psychiatric examination and 
addendum with medical opinion dated in January 2003.  The 
addendum to the examination speaks specifically to what, if 
any, relationship the veteran's current diagnosis of 
schizophrenia has to his psychiatric treatment received in 
1970, within one year after his discharge from service.  This 
evidence is new, bears directly on matters that require 
consideration in a service connection claim, and is so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.  
38 C.F.R. § 3.156(a).  Therefore, the Board finds new and 
material evidence has been received to reopen the claim for 
service connection for schizophrenia.  38 U.S.C.A. § 5108.    


ORDER

As new and material evidence has been received, the claim for 
service connection for schizophrenia is reopened.  To that 
extent, the appeal is granted. 


REMAND

As discussed above, the claim for service connection for 
schizophrenia is reopened.  Therefore, the Board must 
adjudicate the claim based on all the evidence of record.  
However, the Board finds that additional development is 
required before proceeding to the merits of the appeal.  The 
Board defers any action on the claim for an increased initial 
disability rating for PTSD pending completion of this 
development.

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
In a disability compensation claim, the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. 
§ 5103A(c)(2).  In a December 2001 statement, the veteran 
indicated that he received treatment at the VA Medical 
Centers in Birmingham and Tuscaloosa in 1970.  From 1973 to 
1993, he received care at the VA Medical Center in Cleveland.  
Documents in the claims folder indicate treatment at the 
Brecksville facility.  From 1993, the veteran was treated at 
the VA Medical Center in Birmingham.  It appears that these 
latter records are associated with the claims folder.  Any 
treatment records from the early post-service years are 
relevant to the veteran's claim.  However, there is no 
indication that the RO pursued obtaining these VA medical 
records.  It must do so on remand.  

In addition, during the June 2001 Board videoconference 
hearing, the veteran's representative indicated that the 
veteran had been in receipt of Social Security benefits in 
the 1970s prior to being awarded VA disability benefits.  In 
June 2001, he indicated that he had been unsuccessful in 
obtain records directly from the Social Security 
Administration and asked for RO assistance in the matter.  
The duty to assist includes the responsibility to obtain any 
relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  There is no indication that the 
RO ever attempted to secure records from the Social Security 
Administration.  Review of the claims folder reveals that the 
Social Security Administration issued an inquiry to VA in 
1976.  The RO should attempt to secure records from the 
Social Security Administration concerning benefits awarded or 
paid in connection with benefits determination made in or 
about 1976.   
  
VA's duty to assist also includes making reasonable efforts 
to obtain relevant records, including private records, that 
the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b).  In September 2003, the 
veteran provided a completed release for records for 
treatment of schizophrenia from the University of Alabama, 
Department of Psychiatry and Behavioral Neurobiology 
Community Psychiatry Program.  Review of the record fails to 
disclose any action taken on this release.  The Board 
acknowledges that the veteran previously provided a release 
for information from the University of Alabama, which yielded 
a negative reply.  However, the release in question is 
apparently for a different facility with a different address.  
The RO is obligated to attempt to obtain the records as 
authorized by the veteran.  

Finally, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The January 2003 addendum to the January 2002 VA 
examination states that the question for the examiner was 
whether the veteran's psychiatric episode with VA 
hospitalization in October and November 1970 was a 
manifestation of his current diagnosis of schizophrenia.  It 
appears from the addendum report that the reviewing physician 
examined the report of the 1970 VA hospitalization, which 
showed diagnoses of schizoid personality disorder and severe 
anxiety reaction.  The examiner noted that these diagnoses 
had similarities to PTSD, which the veteran was currently 
diagnosed as having, but which was not recognized as a 
diagnosis until 1980.  However, there is nothing to suggest 
that the physician also reviewed any other relevant medical 
evidence, to include the report of the December 1970 VA 
examination or the report of the veteran's hospitalization 
from January 1972 to June 1972, at which time the veteran was 
diagnosed as having paranoid-type schizophrenia.  Moreover, 
the Board notes that the reports from the July 1999 and 
January 2002 VA examinations suggest that it is unclear 
whether the veteran in fact has a current diagnosis of 
schizophrenia.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (service connection may not be established if there is 
no present disability).  The Board finds that a new 
examination and opinion are needed to determine the nature 
and etiology of the veteran's current psychiatric status.     

Finally, the Board notes that the veteran's March 2000 notice 
of disagreement also purports to disagree with the effective 
date of service connection for scar of the left wrist.  In an 
April 2000 letter, the RO advised the veteran that the notice 
of disagreement with respect to that issue was untimely.  In 
December 2000, the veteran's representative submitted a 
notice of disagreement with the April 2000 determination.   
Whether a notice of disagreement has been timely filed is an 
appealable issue.  38 C.F.R. § 19.34.  If the veteran or his 
representative protests an adverse determination as to the 
timeliness of a notice of disagreement, the veteran will be 
furnished a statement of the case. Id.  In this case, there 
is no indication that the RO provided the veteran and his 
representative with a statement of the case on the issue of 
timeliness of the March 2000 notice of disagreement.  The 
matter must be remanded so that it may do so.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether the March 
2000 notice of disagreement was timely.  
The RO should allow the appropriate 
period of time for the veteran to perfect 
his appeal of this issue.  

2.  The RO should attempt to secure 
medical records VA Medical Centers in 
Birmingham and Tuscaloosa from 1970 and 
records the VA Medical Center in 
Cleveland (Brecksville) dated from 1973 
to 1993.  If any records cannot be 
obtained, a written reply to that effect 
is required and should be associated with 
the claims folder.  

3.  The RO should request from the Social 
Security Administration records of the 
veteran's disability determination made 
in or about 1976, to include any 
associated medical records.  If such 
records are not available, a written 
reply to that effect is required and 
should be associated with the claims 
folder.   

4.  The RO should attempt to secure 
records from the University of Alabama, 
Department of Psychiatry and Behavioral 
Neurobiology Community Psychiatry 
Program, for treatment for schizophrenia, 
from January 1991 to December 2003, as 
provided in the September 2003 release 
completed by the veteran.  

5.  The RO should arrange for the veteran 
to be scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any current psychiatric 
diagnosis.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished.  
The examination should include a 
discussion of the veteran's subjective 
complaints and complete findings on 
mental status examination.  

The examiner is asked to review the 
claims folder, to include the veteran's 
service medical records and any record of 
immediate post-service treatment, to 
include reports of VA hospitalizations in 
1970 and 1972.  Based on current 
examination and review of the record, the 
examiner is asked to provide the current 
psychiatric diagnoses for the veteran, if 
any.  If the veteran is currently 
diagnosed as having schizophrenia, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not that the schizophrenia is related to 
service or was manifest within one year 
following the veteran's discharge in June 
1970.  In formulating this opinion, the 
examiner is asked to discuss the 
likelihood that psychiatric symptoms 
demonstrated during the 1970 VA 
hospitalization are related to any 
current psychiatric diagnosis.  Any 
opinion provided should include a 
complete explanation.  If the examiner is 
unable to supply the requested opinion, 
the report should so state.   

6.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

7.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
service connection for schizophrenia and 
entitlement to an initial disability 
rating greater than 50 percent for PTSD.  
If the disposition of either claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



